Per curiam.

Smith, J.
The partnership was indebted to the plaintiff, and he had, at all events, his remedy against both partners *491to be paid out of the partnership funds. It was not proved that he had particular notice of the dissolution of the copartnership. Justice has been done. It would answer no end of justice to turn the party round. See 1 H. Bl. 155. 1 Esp. Rep. 371.
Note. See Wats, on Partnership, 378. 4 Johns. 224. A pavtner cannot bind his copartner after dissolution of the partnership ¡and; with respect to antecedent debts contracted during the partnership, the -power to receive payment, and give discharges, rests on the same principle with that of joint obligees, or payees, of a note not otherwise connected as partners. 2 Johns. 300. 3 Esp. Cases, 108. 3 John. 536. After partnership dissolved, one partner cannot bind another.
Motion rejected.